                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,
                                    Plaintiff,
 v.                                                                           Case No. 5:19-CV-06137-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY and OFFICER
 REBECCA HAILEY,
                                  Defendants.


        DEFENDANTS CITY OF ST. JOSEPH AND OFFICER REBECCA HAILEY’S
                       SUGGESTIONS IN OPPOSITION TO
              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ON
         “COUNT I – FREEDOM OF SPEECH –CONSTITUTIONAL QUESTION”


                                                 TABLE OF CONTENTS


INTRODUCTION......................................................................................................................... 2
DEFENDANTS HAILEY AND THE CITY’S RESPONSES TO PLAINTIFF’S’
“STATEMENTS OF UNDISPUTED MATERIAL FACTS” .................................................. 4
ARGUMENT AND AUTHORITIES ........................................................................................ 13
   A.      Plaintiff’s Motion for Summary Judgment must be denied because Officer Hailey
           had probable cause to cite plaintiff for trespass on private property, and thus the
           First Amendment is not implicated. ............................................................................ 13
   B.      Plaintiff’s motion for partial summary judgment must be denied because the Court
           cannot rewrite City Ordinances at plaintiff’s request. .............................................. 15
   C.      Plaintiff’s motion for partial summary judgment must be denied because the Court
           cannot issue the advisory opinion she requests........................................................... 17
CONCLUSION ........................................................................................................................... 17




                                         1
             Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 1 of 19
       COME NOW Defendants, City of St. Joseph, Missouri (“the City”) and Officer Rebecca

Hailey (“Officer Hailey”), by and through undersigned counsel, and respectfully submits these

Suggestions in Opposition Plaintiff’s Motion for Summary Judgment on Count I.            Defendants

City and Officer Hailey incorporate by reference their Motion for Summary Judgment and

Supporting Suggestions (Doc. 84 and 85) as though fully set forth herein, because it contains direct

refutation to Plaintiff’s instant Motion, at least with respect to her claims against them. For these

suggestions in opposition to Plaintiff’s offensive motion on Count I, the City and Officer Hailey

additionally state as follows:

                                        INTRODUCTION

       Simply put, while Plaintiff compiles an extensive treatise of First Amendment free speech

cases, Plaintiff does not overcome Defendants City of St. Joseph and Officer Hailey’s entitlement

to summary judgment on her claims. As established in their Motion for Summary Judgment,

probable cause (actual or arguable) for trespass on private property eliminates Plaintiff’s claim

under the First Amendment for retaliation and wrongful arrest. As such, the City and Officer

Hailey also have no liability because no rights were violated. Officer Hailey is also vested with

qualified immunity from suit. As such, Plaintiff’s motion for summary judgment is moot and

should be dismissed.

       Plaintiff’s motion continues the fallacy of her Complaint that she was arrested for

exercising First Amendment rights on public property. Simply put, Plaintiff was undisputedly

cited for trespass on private mall property. She was cited for trespassing in the private Mall

parking lot, not for her speech, but for bothering patrons in the parking lot and refusing to leave

when asked by the Mall’s private security guards. Plaintiff’s suggestion she offered to leave is not

only dispelled by her own actions of clearly not leaving when repeatedly requested, but her own

partial recording of the interaction. First, her offer to leave was contingent on viewing Officer


                                      2
          Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 2 of 19
Hailey’s badge. Second, the violation for trespass in the parking lot as reported by the victim, e.g.,

private mall security, had already occurred. 1 Third, Plaintiff’s argument does not change the fact

the Mall requested Plaintiff be cited for trespass on its private property parking lot. Finally, even

Plaintiff’s lengthy and well-written suggestions, more of a law review article than suggestions

supporting a motion for summary judgment, highlight through dissenting opinions and differing

analysis that there is no clear standard to apply to her argument.

         What is clear is the Supreme Court in its Nieves decision holds if there is probable cause

for a trespass citation, as there clearly was in this case, the First Amendment is not implicated.

Thus, there is no constitutional violation, and no retaliatory arrest claim against law enforcement

officer Rebecca Hailey. At the very least, assuming arguendo Officer Hailey was mistaken in

relying on the victim’s private security guard and failing to conduct a survey of the metes and

bounds of the parking lot and “external grounds of a public library and a sidewalk,” Officer Hailey

is vested with qualified immunity. Plaintiff’s wish to gather petition signatures on any property

she wants, regardless of title, simply does not change the probable cause analysis. It also does not

change the appropriateness of summary judgment for the City and Officer Hailey.

         What’s more, Plaintiff’s motion and request for summary judgment is nothing more than a

request for this Court to rewrite the otherwise constitutionally valid City trespass ordinance (and

the Library’s policy regarding petitioning and distribution of literature). This, the Court cannot

and will not do. In addition, Plaintiff’s motion is a request for an advisory opinion on prospective

and hypothetical questions and standards of law regarding the validity of the library’s policies and

procedures, again, something this Court cannot do.



1
  It would be akin to a promise to an officer to never speed again at a traffic stop. This does not change the
appropriateness of the original stop for a speeding violation. Nor does it provide a defense or excuse for the violation.



                                        3
            Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 3 of 19
         Plaintiff’s motion for partial summary judgment on Count I of her Petition must be

dismissed.

       DEFENDANTS HAILEY AND THE CITY’S RESPONSES TO PLAINTIFF’S’
             “STATEMENTS OF UNDISPUTED MATERIAL FACTS” 2

         1.       On or around noon on January 30, 2018, Plaintiff was circulating a petition in front

of the East Hills Library, a library within the St. Joseph Public Library Branch. (ECF 24 ⁋ 12).

See also excerpts from the Library’s 26a disclosures—SJPL000001, 2—attached hereto as Exhibit

1.

         RESPONSE:

         It is uncontroverted Plaintiff was circulating a petition in front of the East Hills
         Library. It is also uncontroverted Plaintiff was conducting this activity in the parking
         lot in front of the library which is private property owned by the East Hills Mall. See
         Suggestions in Support of Defendants City of St. Joseph and Rebecca Hailey’s Motion
         for Summary Judgment and its Statement of Uncontroverted Material Facts nos. 5, 7, 9,
         10, 13, 19 and 23 (including footnote 3) (Doc. 85, pp. 7-11).


         2.       The East Hills Library, a separate physical structure from the East Hills Mall, is

accessed from a vehicular right-of-way from which one can also access the East Hills Mall, Office

Depot, JOANNE Fabrics and Crafts, New China Super Buffet, and other businesses. Below is a

picture of the Library, retrieved from Google maps.

         RESPONSE:

         Objection. This request is compound and is not properly supported for summary
         judgment under the rules.

         However, without waiving said objection, this statement is immaterial to Plaintiff’s
         request for summary judgment and immaterial to the City’s and Officer Hailey’s
         entitlement to summary judgment in this case.




2
 For ease and consistency’s sake, Defendants will utilize Plaintiff’s headings. Their use is not to be construed as an
admission of their truth or veracity.


                                          4
              Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 4 of 19
       3.       Shortly after 12pm on January 30, 2018, Roger Clary, a mall security guard, told

Plaintiff that she could not petition at the Library, that the mall owned the entire Library, and no

one had ever been allowed to petition there. At no point did he inform Plaintiff of the existence of

a designated area and ask Plaintiff to move to and/or remain in said area. He also called the police.

(ECF 24 ¶ 17, 18, 21). See also East Hills Security Department Incident Report, pp. 2, excerpted

from Roger Clary’s Responses to Plaintiff’s Requests for Production of Documents To Def. Clary

attached hereto as Exhibit 2 as well as excerpts from Roger Clary’s Answers to Plaintiff’s First

Interrog. To Def. Clary at Interrog. 6-7, attached hereto as Exhibit 3.

       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this matter. It is uncontroverted Plaintiff was
       cited for trespass on private mall property, i.e., the parking lot grounds where she
       was soliciting individuals. See Response to Plaintiff’s statement no. 1 above. See
       Suggestions in Support of Defendants City of St. Joseph and Rebecca Hailey’s Motion
       for Summary Judgment and its Statement of Uncontroverted Material Facts nos. 20, 22,
       and 23 (Doc. 85, p. 10-11).


       4.       On or around 12:30pm on January 30, 2018, Defendant Hailey, a police officer for

the City of St. Joseph, placed Plaintiff under arrest. (ECF 26 ¶ 16).

       RESPONSE:

       Uncontroverted but immaterial to Plaintiff’s request for summary judgment. See
       Suggestions in Support of Defendants City of St. Joseph and Rebecca Hailey’s Motion
       for Summary Judgment and its Statement of Uncontroverted Material Facts nos. 18, 19,
       20, 21, 22, and 23 (Doc. 85, p. 10-11).


       5.       The arrest occurred after Plaintiff had communicated her belief to her arresting

officer, Defendant Hailey, that the area in question was a public forum, communicated to

Defendant Hailey that she would not disobey an order, communicated to Defendant Hailey that




                                        5
            Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 5 of 19
she, Plaintiff, would leave if Defendant Hailey wanted her to leave, and asked Defendant Hailey

for her badge number. See Exhibit E from ECF 19, which was delivered to the Court along with

Plaintiff’s Complaint in the form of an audio CD.

       RESPONSE:

       Controverted. The recording attached as Exhibit E to Plaintiff’s motion is an
       incomplete recording of the interaction between the parties on the day of the arrest.
       Plaintiff also mischaracterizes the actual partial recording she attaches. Plaintiff
       refused at least twice to leave when requested before her arrest for trespass.
       Specifically,

                Arnold:           If you ask me to leave, I just need your badge
                                  number and I’m happy to leave.

                Officer Hailey: Actually, if they ask you to leave and you refuse,
                                you’re actually trespassing.

                Arnold:          I just need your badge number, ma’am.

       See Plaintiff’s Exhibit E at 0:09-0:19. This equivocal exchange is immaterial to
       Plaintiff’s request for summary judgment and immaterial to the City’s and Officer
       Hailey’s entitlement to judgment in this case.


       6.       Plaintiff was subsequently charged with trespassing, St. Joseph City Ordinance 20-

51. See Plaintiff’s ticket, attached hereto as Exhibit 4.

       RESPONSE:

       Uncontroverted, yet immaterial to Plaintiff’s request for summary judgment and
       immaterial to the City’s and Officer Hailey’s entitlement to summary judgment in
       this case. See Suggestions in Support of Defendants City of St. Joseph and Rebecca
       Hailey’s Motion for Summary Judgment and its Statement of Uncontroverted Material
       Facts nos. 23, 24, and 25 (Doc. 85, p. 11).


       7.       St. Joseph City Ordinance 20-51 reads as follows: “Trespass. (a) A person commits

the offense of trespass if he enters or remains unlawfully upon real property of another. The fact

that a person has no intent to enter unlawfully or remain unlawfully is no defense to this section.




                                        6
            Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 6 of 19
(b) A person enters unlawfully or remains unlawfully in or upon premises when he is not licensed

or privileged to do so. A person who, regardless of his purpose, enters or remains in or upon

premises which are at the time open to the public does so with license and privilege unless he

defies a lawful order not to enter or remain, personally communicated to him by the owner of such

premises or by other authorized person. A license or privilege to enter or remain in a building

which is only partly open to the public is not a license or privilege to enter or remain in that part

of the building which is not open to the public. (c) Trespass is a misdemeanor.

       RESPONSE:

       Uncontroverted. The St. Joseph trespass ordinance 20-51 speaks for itself, is content
       neutral, and thus is constitutional.


       7.       The East Hills Mall and the East Hills Library have separate addresses. The address

of the East Hills Mall is 3702 Frederick Ave, St. Joseph, MO 64506. The address of the East Hills

Library is 502 N Woodbine Rd, St. Joseph, MO 64506. (ECF 24 ¶ 36); (ECF 26 ¶ 20). The

address listed on Plaintiff’s trespass ticket was the address for the mall.

       RESPONSE:

       Uncontroverted. However, it is also controverted Plaintiff was cited for trespass on
       private mall property, as requested by private security officer Roger Clary.


       8.       There is a sidewalk that runs parallel to the entrance of the East Hills Library. (ECF

24 ¶ 37) For pictures, see ECF 19, Exhibits G, H, I & J.

       RESPONSE:

       Uncontroverted, but immaterial to the City’s and Officer Hailey’s entitlement to
       summary judgment in this case.




                                        7
            Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 7 of 19
       9       Although it extends far beyond the library doors, the sidewalk has a beginning and

an end. (ECF 24 ¶ 37).

       RESPONSE:

       Uncontroverted, but immaterial to the City’s and Officer Hailey’s entitlement to
       summary judgment in this case.


       10.     In front of the sidewalk is a single row of parking spaces, in front of the spaces is a

vehicular pass-through that cars must utilize to access the library, and on the other side of the

vehicular pass-through sits the mall parking lot. (ECF 24 ¶ 37).

       RESPONSE:

       Uncontroverted. It is also uncontroverted that the parking lot is private mall
       property. See response to Plaintiff’s Statement no. 1 above. It is also uncontroverted
       Plaintiff was cited for trespass on private mall property. It is also uncontroverted
       Plaintiff does not know whether she was arrested on the sidewalk or the parking lot.
       See Suggestions in Support of Defendants City of St. Joseph and Rebecca Hailey’s
       Motion for Summary Judgment and its Statement of Uncontroverted Material Facts no.
       23, including footnote 3 (Doc. 85, p. 11). As such, this statement is immaterial to
       Plaintiff’s request for summary judgment and immaterial to the City’s and Officer
       Hailey’s entitlement to summary judgment in this case.


       11.     A statue of a girl with a dove surrounded by sidewalk now stands in place of what

was once five parking spaces in the single row of spaces in front of the library. (ECF 24 ¶ 37). See

also ECF 19, Exhibit K.

       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this case.


       12.     The sidewalk surrounding the statue is intertwined with and physically

indistinguishable from the sidewalk that is parallel to the library. (ECF 24 ¶ 37).




                                       8
           Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 8 of 19
       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this case.


       13.       There are four benches, two to the right and two to the left of the statue. (ECF 24 ¶

37).

       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this case.


       14.       Between the statue and the sidewalk are rocks. (ECF 24 ¶ 37).

       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this case.


       15.       There was, at the time of Plaintiff’s arrest, and on January 2, 2019, a sign in the

rocks that read: “Rock Garden/Take a rock for inspiration/Share one for motivation/or/Leave a

rock to help the garden grow!” (ECF 24 ¶ 37). See ECF 19, Exhibit L for a picture.

       RESPONSE:

       This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
       request for summary judgment and immaterial to the City’s and Officer Hailey’s
       entitlement to summary judgment in this case.


       16.       Messages as well as artwork were displayed on some of the rocks in the garden.

(ECF 24 ¶ 37).

       RESPONSE:




                                     9
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 9 of 19
          This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
          request for summary judgment and immaterial to the City’s and Officer Hailey’s
          entitlement to summary judgment in this case.


          17.    There is a plaque in front of the statue that reads: “Girl With Dove/Artist: Tom

Corbin/Generously donated to the St. Joseph Public Library by the Bradley Charitable Trust and

the William T. Kemper Foundation Commerce Bank, Trustee.” (ECF 24 ¶ 37). See ECF 19,

Exhibit M for a picture.

          RESPONSE:

          This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
          request for summary judgment and immaterial to the City’s and Officer Hailey’s
          entitlement to summary judgment in this case.


          18.    According to Google maps, public bus stops 13 and 19 are located in front of the

statue.

          RESPONSE:

          This statement is largely uncontroverted. However, it is immaterial to Plaintiff’s
          request for summary judgment and immaterial to the City’s and Officer Hailey’s
          entitlement to summary judgment in this case.


          19.    The Library owns the property from and including the portions of the sidewalk that

are parallel to the Library (not to include the parts of the sidewalk to the front, right, and left of

the statue), and the East Hills Mall owns the parking spaces and the vehicular pass-through. See

the Library final plat excerpted from the Library’s initial 26(a) disclosures—SJPL000007—

attached hereto as Exhibit 5. See also ECF 19, Exhibits N and O.

          RESPONSE:

          It is uncontroverted the East Hill Mall owns the parking lot in front of the library.
          The remaining statement is immaterial to Plaintiff’s request for summary judgment




                                       10
           Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 10 of 19
       and immaterial to the City’s and Officer Hailey’s entitlement to summary judgment
       in this case.


       20.     An area where five parking spaces used to be is owned by the mall with an easement

granted to the Library for the purpose of the installation of a statue and related landscaping. See

excerpts from the Library’s initial 26(a) disclosures—SJPL000008 - SJPL000009—attached

hereto as Exhibit 6. See also ECF 19, Exhibit P.

       RESPONSE:

       It is uncontroverted the East Hill Mall owns the parking lot in front of the library.
       The remaining statement is immaterial to Plaintiff’s request for summary judgment
       and immaterial to the City’s and Officer Hailey’s entitlement to summary judgment
       in this case.


       21.     The Library had a published policy on petitioning and the distribution of literature

at the time of Plaintiff’s arrest. This policy indicated that petitioning was allowed in

undifferentiated “areas designated by staff,” and that petitioners were “not to pursue patrons.” See

an excerpt from the Library’s 26(a) disclosures—SJPL000005—attached hereto as Exhibit 7.

       RESPONSE:

       The library’s policy is uncontroverted. However, this statement is immaterial to the
       City’s and Officer Hailey’s entitlement to summary judgment in this case.


       22.     Another similar, but more detailed policy was implemented on 8/23/2019. This is

the current policy as of 10/11/2020. It maintained the “pursue patrons” language from the initial

policy as well as the designated areas; it also included a picture indicating where the designated

area at the East Hills Library is located. See an excerpt from the Library’s 26(a) disclosures—

SJPL000010 – SJPL000011—attached hereto as Exhibit 8.

       RESPONSE:




                                     11
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 11 of 19
          The library’s policy is uncontroverted. However, this statement is immaterial to the
          City’s and Officer Hailey’s entitlement to summary judgment in this case.



          23.    Plaintiff returned to the external grounds of the East Hills Library on several

occasions in February 2020 to petition for another cause that she cares about. (ECF 45, Ex. 1 ¶

23). Plaintiff wanted to petition as she was doing before her arrest on 1/30/2018, but, for fear of

arrest, Plaintiff confined herself to what she interpreted as the designated area. (ECF 45, Ex. 1 ¶¶

4 & 5).

          RESPONSE:

          Controverted. This statement is vague and argumentative. However, this statement
          is immaterial to Plaintiff’s request for summary judgment and immaterial to the
          City’s and Officer Hailey’s entitlement to summary judgment in this case.


          24.    In February 2020, Plaintiff received two verbal interpretations of the designated

area from East Hills Library staff that were more restrictive than the area indicated on the written

policy (ECF 45, Ex. 1 ¶¶ 6, 7, & 19).

          RESPONSE:

          Objection. This statement is vague, involves hearsay and is argumentative. However,
          this statement is immaterial to the City’s and Officer Hailey’s entitlement to summary
          judgment in this case, as it is after the arrest for trespass on private property.


          25.    The Library was asked to produce any records or studies which may indicate that

petitioning on its external grounds interferes with its intended purpose and the Library produced

no such records. See excerpts from St. Joseph Public Library’s Responses to Plaintiff’s Request

for Production of Documents To Def. Library at Request No. 2, attached hereto as Exhibit 9.

Moreover, the Library was asked in an interrogatory if the designated area served a purpose that

could not similarly be served by requiring that petitioning take place a reasonable distance from



                                       12
           Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 12 of 19
the entrance, and the Library indicated no reason, and, indeed, seemed confused by the question.

See excerpts from St. Joseph Public Library’s Answers to Plaintiff’s First Interrog. To St. Joseph

Public Library at Interrog. 8, attached hereto as Exhibit 10.

       RESPONSE:

       Objection. This statement is vague, involves hearsay and is argumentative. However,
       this statement is immaterial to the City’s and Officer Hailey’s entitlement to summary
       judgment in this case, as it is after the arrest for trespass on private property.


       26.     Plaintiff would like to return to the East Hills Library in the future to petition for

another cause that she cares about and to participate in expressive activities. While Plaintiff does

not wish to impede the ingress or egress of Library patrons, Plaintiff would like to petition on the

external grounds of the public East Hills Library, regardless of title, without being confined to a

designated area or other paternalistic constraints, without being burdened by ambiguity of

interpretation, and without fear of arrest.

       RESPONSE:

       Objection. This statement is not a fact but argument and an incorrect argument at
       that. The fact is also not supported by the record as required by Federal Rule 56 and
       Local Rule 56.1. Nonetheless, this statement is immaterial to the City’s and Officer
       Hailey’s entitlement to summary judgment in this case.

                              ARGUMENT AND AUTHORITIES

       A.      Plaintiff’s Motion for Summary Judgment must be denied because Officer
               Hailey had probable cause to cite plaintiff for trespass on private property,
               and thus the First Amendment is not implicated.
       The established, uncontroverted material facts in this case demand both the City’s and

Officer Hailey’s Motion for Summary Judgment be granted and the pro se Plaintiff’s instant

motion for partial summary judgment be denied (to the extent it may be considered directed toward

these Defendants). It cannot be stated enough the plaintiff was not arrested for exercising her First

Amendment rights. Plaintiff was cited for trespass on private property after the owner of that


                                     13
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 13 of 19
property (the East Hills Mall) requested St. Joseph Police cite her for trespass on that private

property. Officer Hailey was not required as a matter of law to conduct a mini-trial in the parking

lot. Officer Hailey was not required to conduct a metes and bounds survey of the area, which at

the time, even plaintiff could not and did not distinguish private from public property. Plaintiff

still does not believe, as stated in her instant motion, she is required to respect private property.

Officer Hailey could rely on the eye-witness accounts of the private mall security guard, Roger

Clary, that plaintiff was trespassing on private property and refused to leave. Officer Hailey was

not required to accept plaintiff’s excuse for trespassing. The undisputed facts establish Officer

Hailey had probable cause to arrest plaintiff for trespass on private property.

       It is not amiss to recast the Supreme Court’s recent ruling in Nieves v. Bartlett, 139 S. Ct.

1715, 1726, 204 L. Ed. 2d 1 (2019). The Court reaffirmed that the presence of probable cause for

a crime defeats a First Amendment retaliatory arrest claim. It also bears repeating this Court is

acutely aware of the Supreme Court’s ruling in Nieves. This Court’s decision in Jeremy Rothe-

Kushel v. Jewish Community Foundation of Greater Kansas City, et al. should be dispositive here.

See Case No. 4:18-cv-00319-BP, 1/30/20 Order and Opinion Granting Defendant’s Motion for

Summary Judgment, Court Document 243, p.10 (W.D. Mo. 2020).

       In Rothe-Kushel there was no wrongful arrest or retaliation for exercise of First

Amendment Rights because the officer involved had probable cause to arrest the plaintiff for

trespass. The facts could not be more similar. The officer witnessed the plaintiff arguing with a

lecturer during the question and answer section of a presentation at a local library. Library security

tried to get plaintiff to leave. The event organizer (i.e. the victim) indicated it wanted to press

charges against plaintiff for trespass. Thus, this Court ruled these facts established the officer had




                                     14
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 14 of 19
probable cause to believe the plaintiff was unlawfully remaining on the property and had probable

cause to arrest plaintiff.

        Again, the same is true in this case. Officer Hailey was responding to a call reporting a

trespasser on Mall property (i.e. the victim). When Officer Hailey arrived, she witnessed Plaintiff

still on the property. Officer Hailey told Plaintiff she was trespassing on Mall property. Mall

Security Officer Clary (i.e. the victim) indicated the Mall wanted to press charges against Plaintiff

for trespassing on Mall property. Plaintiff was then arrested and cited for trespass. The facts

establish Officer Hailey had probable cause to arrest Plaintiff for trespass. This defeats Plaintiff’s

claims for violation of her First Amendment Rights. Plaintiff’s motion for partial summary

judgment must be denied.

        B.      Plaintiff’s motion for partial summary judgment must be denied because the
                Court cannot rewrite City Ordinances at plaintiff’s request.
        Pro se Plaintiff’s motion on Count I requests the Court essentially rewrite or amend the

City’s content neutral and constitutional trespass ordinance to include giving the ‘benefit of the

doubt’ to those who argue they are exercising their First Amendment rights on any property,

regardless of title. Not only is this not a requirement in any law enforcement setting (see

Defendants City of St. Joseph and Rebecca Hailey’s Motion for Summary Judgment and

Suggestions in Support.), but as set forth herein, the court cannot and should not be in the business

of rewriting municipal ordinances.

        Similarly, Plaintiff also requests the Court rewrite the Library’s policy with respect to

where individuals can petition and distribute literature on Library property. It is uncontroverted

the Library is an independent and separate public entity from the City and enacts its own policies

and procedures, similar to City ordinances. Neither the City nor Officer Hailey owns, operates or

controls the library and does not enact policies for the Library. See Defendants City of St. Joseph



                                      15
          Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 15 of 19
And Rebecca Hailey’s Answer and Affirmative Defenses to Plaintiff’s First Amended Complaint,

¶5 (Document 26, p. 2). For economy’s sake, these Defendants will not re-address the

appropriateness and constitutionality of the Library’s policies and actions in this case as they do

not directly implicate the City’s or Officer Hailey’s right to summary judgment or dismissal. These

Defendants, however, incorporate by reference Defendant St. Joseph Public Library’s Motion for

Summary Judgment and Suggestions in Support (Documents 88 and 89) as applicable. 3

           The Court must reject Plaintiff’s motion, because the Courts cannot rewrite city

ordinances. See Willson v. City of Bel-Nor, Missouri, 4:18-CV-3 RLW, 2020 WL 3639745, at *9

(E.D. Mo. July 6, 2020) 4 (finding that Courts do not rewrite laws to conform to constitutional

requirements, as doing so would invade the “legislative domain”); See e.g. Jennings v. Dir. of

Revenue, 992 S.W.2d 249, 252 (Mo. App. W.D. 1999) (holding that it is improper for a circuit

court to impose additional requirements under a Missouri statute, essentially rewriting the statute,

as that role is to be left to the General Assembly); See United States v. Stevens, 559 U.S. 460, 481,

130 S. Ct. 1577, 1592, 176 L. Ed. 2d 435 (2010)(the Court will not rewrite a law to conform it to

constitutional requirements, as doing so would constitute a serious invasion of the legislative

domain); See Ways v. City of Lincoln, 274 F.3d 514, 519 (8th Cir. 2001) (stating constructions of

state and local legislation are more appropriately done by a state court or an enforcement agency,

rather than by the Court.).

           Thus, the Court cannot grant the relief Pro Se Plaintiff requests. The Court cannot rewrite

City Ordinances and carve out exceptions for her (or her employer’s) particular purposes.

Plaintiff’s motion for summary judgment must be denied.


3
 The City also incorporates by reference the Defendant St. Joseph Public Library’s Suggestions in Opposition to
Plaintiff’s Motion for Summary Judgment on Count I.
4
    After affirmance and remand, in 924 F.3d 995, 1004 (8th Cir. 2019)).


                                         16
             Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 16 of 19
        C.      Plaintiff’s motion for partial summary judgment must be denied because the
                Court cannot issue the advisory opinion she requests.
        In the same vein, pro se Plaintiff’s motion is also a prayer or request to declare theoretical

and hypothetical pronouncements of law as to what may or might be appropriate in the future, or

however plaintiff may choose to argue at a later date. At its basic level plaintiff’s motion is also a

request for an advisory opinion. The Court cannot grant plaintiff’s request. When federal judicial

power “is invoked to pass upon the validity of actions by the Legislative and Executive Branches

of the Government, the rule against advisory opinions implements the separation of powers

prescribed by the Constitution and confines federal courts to the role assigned them by Article III.”

United States v. Terrill, 688 F. Supp. 542, 544 (W.D. Mo. 1988). Thus, the federal courts are

without power to give advisory opinions. U.S. Hoffman Mach. Corp. v. Richa, 78 F. Supp. 969,

972 (W.D. Mo. 1948); see also Chafin v. Chafin, 568 U.S. 165, 172, 133 S. Ct. 1017, 1023, 185

L. Ed. 2d 1 (2013) (holding federal courts may not “decide questions that cannot affect the rights

of litigants in the case before them” or give “opinion[s] advising what the law would be upon a

hypothetical state of facts”); Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 180, 136 S. Ct. 663,

680, 193 L. Ed. 2d 571 (2016), as revised (Feb. 9, 2016) (finding that the court is not empowered

to decide moot questions or abstract propositions, or to declare, for the government of future cases,

principles or rules of law which cannot affect the result as to the thing in issue in the case).

        The Court must deny plaintiff’s motion for partial summary judgment and cannot rewrite

the laws and regulations with which she disagrees.

                                           CONCLUSION

        Defendant Officer Rebecca Hailey had probable cause (actual or arguable) to cite Plaintiff

for trespass on private property, as a matter of law and uncontroverted fact. As established in

Nieves, probable cause for a trespass citation, as there clearly was in this case, eliminates Plaintiff’s



                                     17
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 17 of 19
claim under the First Amendment for retaliation and wrongful arrest. The First Amendment is

simply not implicated here. As there was no violation of right, there can be no claim against the

City of St. Joseph. At the very least Qualified Immunity insulates Officer Hailey. Officer Hailey’s

spotless record also insulates the City. As such, and for the same reasons Defendants’ Motion for

Summary Judgment should be granted, Pro Se Plaintiff’s motion for summary judgment on Count

I is moot and should be dismissed.

          In addition, the Court cannot grant the relief she requests and rewrite City Ordinances and

carve out exceptions for her, or issue advisory opinions to guide future hypothetical conduct, again

to suit her own desires. Plaintiff’s motion for partial summary judgment on Count I must be

denied.

                                                     Respectfully submitted,

                                                     BATY OTTO CORONADO PC

                                                     /s/ Christopher L. Heigele
                                                     Steven F. Coronado           MBN 36392
                                                     Christopher L. Heigele       MBN 45733
                                                     4600 Madison Avenue, Suite 210
                                                     Kansas City, MO 64112
                                                     Telephone: (816) 531-7200
                                                     Facsimile: (816) 531-7201
                                                     scoronado@batyotto.com
                                                     cheigele@batyotto.com
                                                     ATTORNEYS FOR DEFENDANT CITY
                                                     OF ST. JOSEPH AND REBECCA HAILEY




                                       18
           Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 18 of 19
                               CERTIFICATE OF SERVICE

       I hereby certify the original of the above and foregoing document was filed with the Court
through the Court’s electronic filing system and served via electronic mail on November 16, 2020,
to:

 Stacy Arnold                                    Gregory Goheen
 500 Westover Drive #11589                       McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                               10 E. Cambridge Circle Drive, 300
 Stacy.kaye.arnold@gmail.com                     Kansas City, KS 66103
 PLAINTIFF, pro se                               ggoheen@mvplaw.com
                                                 Attorneys for Defendant St. Joseph Public
                                                 Library


                                                 /s/ Christopher L. Heigele
                                                 Attorney for Defendants City of St. Joseph
                                                 and Rebecca Hailey




                                     19
         Case 5:19-cv-06137-BP Document 93 Filed 11/16/20 Page 19 of 19
